UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4177
MALCOLM DEXTER BULLOCK,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-01-137-DKC)

                      Submitted: October 16, 2002

                      Decided: October 29, 2002

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
United States Federal Public Defender, Baltimore, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Daphene R.
McFerren, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.
2                      UNITED STATES v. BULLOCK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   Malcolm D. Bullock pled guilty to one count of being a felon in
possession of a firearm and one count of possession with intent to dis-
tribute five grams or more of cocaine base. Bullock challenges the
district court’s denial of his motion to suppress, contending that the
police officer’s investigation exceeded the scope of the traffic stop
and that the officer lacked reasonable suspicion to conduct a patdown.
   We review determinations of reasonable suspicion de novo and the
underlying facts under the clearly erroneous standard, giving due
weight to inferences drawn from those facts by resident judges and
local law enforcement officers. United States v. Sprinkle, 106 F.3d
613, 616-17 (4th Cir. 1997). Upon our review, we find that the offi-
cer’s very brief questions in the context of a one-minute traffic stop
which was occupied with traffic stop procedures did not exceed the
scope of the stop. See United States v. Jeffus, 22 F.3d 554, 556-57
(4th Cir. 1994); United States v. Shabazz, 993 F.2d 431, 436 (5th Cir.
1993). We further conclude that based on the totality of the circum-
stances, the officer had reasonable suspicion to conduct a patdown of
Bullock. See United States v. Swann, 149 F.3d 271, 275-77 (4th Cir.
1998); United States v. Raymond, 152 F.3d 309, 312 (4th Cir. 1998).
   We reject Bullock’s assertion that there remains an unresolved fac-
tual dispute below as the record reflects that the district court credited
the officer’s version of the patdown. Finally, we decline to take judi-
cial notice of the map printed in Appellant’s brief as it was not before
the district court.
   Accordingly, we affirm Bullock’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                             AFFIRMED